In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-12-00520-CR
                               ________________________

               ARMANDO VEJAR A/K/A ARMANDO VEJAR PENALOZA
                   A/K/A ARMANDO PENALOSA, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 69th District Court
                                   Hartley County, Texas
               Trial Court No. 1081H, Honorable Roland Saul, Judge Presiding


                                      September 19, 2013

                  NOTICE OF PAST DUE FINDINGS OF FACT
                       AND CONCLUSIONS OF LAW
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Following a plea of not guilty, Appellant, Armando Vejar, a/k/a Armando Vejar

Penaloza, a/k/a Armando Penalosa, was convicted by a jury of possession of less than

one gram of cocaine 1 and sentenced to 300 days in a state jail facility, suspended in

favor of four years community supervision, and a $1,500 fine which was not suspended.
1
TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West 2010).
Sentence was imposed on October 29, 2012, and notice of appeal was filed on

November 26, 2012. The appellate record has been filed. Appellant’s brief was due to

be filed on June 14, 2013, but has yet to be filed.


       By letter dated June 26, 2013, counsel for Appellant, Steve Hall, 2 was advised

that the brief remained outstanding and was granted until July 8, 2013, in which to file

the brief, noting that failure to comply might result in abatement of the appeal and

remand of the cause to the trial court for further proceedings.                By an Order of

Abatement issued by this Court on July 18, 2013, this cause was abated and the trial

court was ordered to take such steps as were reasonably necessary to insure that

Appellant’s counsel filed a brief on or before August 9, 2013, and, upon failure of

Appellant’s counsel to do so, to (1) conduct a hearing and (2) file findings of fact and

conclusions of law by August 30, 2013. To date, Appellant’s counsel has failed to file a

brief and the trial court has failed to file findings of fact and conclusions of law.


       Pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure,

findings of fact and conclusions of law in accordance with this Court’s Order of

Abatement dated July 18, 2013, shall be filed no later than October 7, 2013.


                                                            Per Curiam


Do not publish.




2
 By Notice to Designate Lead Counsel filed in this Court on June 17, 2013, Steve Hall, Appellant’s
retained counsel, indicated he would remain as Appellant’s sole appellate attorney.

                                                2